Exhibit 10.1

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

2007 EMPLOYEE STOCK INCENTIVE PLAN

(as amended June 5, 2018)

1. Purposes.

The 2007 EMPLOYEE STOCK INCENTIVE PLAN (the “Plan”) of American Electric
Technologies, Inc. (the “Company”) is an element of the Company’s compensation
program which is intended to enable to Company to attract, retain, motivate,
reward and remunerate qualified personnel, encourage Participants to exert
maximum efforts towards the Company’s success, focus on the long-term growth of
stockholder value as well as promote a closer identity of interest between
Participants and stockholders of the Company. By thus encouraging Participants
and promoting their continued association with the Company, the Plan is expected
to benefit the Company and its stockholders.

2. Shares Subject to the Plan.

The total number of shares of Common Stock of the Company that may be issued
under the Plan shall be 2,200,000 shares, subject to adjustment as provided in
Section 11 hereunder. The Company shall at all times while the Plan is in force
reserve such number of shares of Common Stock as will be sufficient to satisfy
the requirement of outstanding awards granted under the Plan, except as
otherwise provided below. In the event any award granted under the Plan shall
expire or terminate, in whole or in part, for any reason without the issuance of
all the shares subject to that award the unissued shares subject thereto shall
again be available for the granting of awards under the Plan. In the event any
shares issued under the Plan are returned to the Company in accordance with the
Plan such shares shall again be available for the granting of awards under the
Plan. If the Option Price of any Option granted under the Plan or the tax
withholding requirements with respect to any award under the Plan are satisfied
by tendering shares or Options to the Company, or if any Stock Appreciation
Right is exercised, only the net number of shares issued shall be deemed issued
for purposes of determining the maximum number of shares available for issuance
under the Plan.

3. Awards Available Under the Plan.

The Company may award Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units and Stock-Based Awards to eligible persons under this
Plan.

In a given fiscal year, the maximum number of shares that can be subject to an
award granted under the Plan to a single person shall be limited to 200,000
shares, as may be adjusted pursuant to Section 11. The aforesaid limitation is
intended to comply with Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”). To the extent any provision of the Plan or action by the
Board of Directors or Committee, as hereinafter defined, fails to comply with
Section 162(m), it shall be deemed null and void to the extent required by
statute and to the extent deemed advisable by the Board of Directors and/or such
Committee.

4. Eligibility for Awards Under the Plan.

Awards under the Plan may be granted to persons who are employees (including
employees who are also directors and officers), non-employee directors,
independent contractors and consultants of the Company or of a subsidiary or
parent of the Company (the “Participants”), provided, however, that Incentive
Stock Options may only be granted to persons who are employees of the Company or
of a “subsidiary” or “parent” of the Company, as defined within Section 424 of
the Code.

5. Administration of the Plan.

(a) The Plan shall be administered by a Compensation Committee of the Board of
Directors of the Company (the “Committee”) comprised of at least two outside
directors (as described under Rule 16b-3, promulgated under



--------------------------------------------------------------------------------

the Securities Exchange Act of 1934 (the “1934 Act”), and in accordance with the
requirement of Section 162(m) of the Code, appointed by the Board of Directors
of the Company. In the event such Committee is not comprised of said outside
directors, any award granted hereunder shall not be deemed automatically null
and void, except as otherwise provided below. Within the limits of the express
provisions of the Plan, the Committee shall have the authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, awards shall be granted, the character of such and the number of shares
of Common Stock to be subject to each award, and to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of agreements that may be entered into in
connection with awards (which need not be identical), and to make all other
determinations and take all other actions necessary or advisable for the
administration of the Plan. In making such determinations, the Committee may
take into account the nature of the services rendered by such individuals, their
present and potential contributions to the Company’s success, and such other
factors as the Committee, in its discretion, shall deem relevant. The
Committee’s determinations on the matters referred to in this Section shall be
conclusive.

(b) Notwithstanding anything contained herein to the contrary, the Committee
shall have the exclusive right to grant awards to persons subject to Section 16
of the 1934 Act and set forth the terms and conditions thereof. With respect to
persons subject to Section 16 of the 1934 Act, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3, as amended from
time to time (and its successor provisions, if any), under the 1934 Act. To the
extent any provision of the Plan or action by the Board of Directors or
Committee fails to so comply, it shall be deemed null and void to the extent
required by law and to the extent deemed advisable by the Board of Directors
and/or such Committee.

6. Stock Options.

The Committee may award Incentive Stock Options (“ISOs”) (as defined in
Section 422(b) of the Code) and Non-Qualified Stock Options (“NQSOs”), not
intended to qualify under Section 422(b) of the Code (ISOs and NQSOs hereinafter
collectively the “Options”) under the Plan. An ISO or an NQSO enables the
participant to purchase from the Company, at any time during a specified
exercise period, a specified number of shares Company Common Stock at a
specified price (the “Option Price”). Options may be granted to Participants in
such number and on such terms as shall be determined by the Committee in its
discretion, subject to the following:

(a) No Options may be granted more than ten (10) years after the Effective Date
of the Plan.

(b) Each Option grant shall be evidenced by an Award Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains, the conditions on which an Option shall become vested
and exercisable, the method of exercise of an Option and such other provisions
as the Committee shall determine. The Award Agreement also shall specify whether
the Option is intended to be an ISO or a NQSO.

(c) The Option Price for each grant of an Option under the Plan shall be
determined by the Committee and shall be specified in the Award Agreement but in
no event shall the Option Price be less than the fair market value of the
Company’s Common Stock on the date of grant. For all purposes under the Plan,
the fair market value of a share of the Company’s Common Stock on a particular
date shall be equal to the NASDAQ official closing price on that date or if no
sales are reported on that date, on the last preceding date on which the
official closing price of shares are so reported. If the stock is traded over
the counter at the time a determination of its fair market value is required to
be made hereunder, its fair market value shall be deemed to be equal to the
average between the reported high and low prices of Stock on the most recent
date on which the shares were publicly traded. In the event the Company’s Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate. If an ISO is
granted to an individual who, immediately before the ISO is to be granted, owns
directly or through attribution) more than 10% of the total combined voting
power of all classes of capital stock of the Company or a subsidiary or parent
of the Company, the Option Price of the shares of Common Stock subject to such
ISO shall not be less than 110% of the fair market value per share of the shares
of Common Stock at the time such ISO is granted.



(d) Each Option granted under the Plan shall expire and not be exercisable after
ten (10) years from the date of grant or at such earlier time as the Committee
shall determine at the time of grant, provided, however, if an ISO is granted to
any individual who, immediately before the ISO is granted, owns (directly or
through attribution) more than 10% of the total combined voting power of all
classes of capital stock of the Company

--------------------------------------------------------------------------------

or of a subsidiary or parent of the Company, such ISO shall by its terms expire
and shall not be exercisable after the expiration of five (5) years from the
date of its grant.

(e) Options granted under the Plan shall be exercisable at such times and on the
occurrence of such events, and be subject to such terms and conditions, as the
Committee shall in each instance set forth in the Award Agreement, which need
not be the same for each grant or for each Participant.

(f) The Option Price on exercise of any Option shall be payable to the Company
in full either: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) previously acquired Shares having an aggregate
fair market value at the time of exercise equal to the total Option Price;
(iii) by tendering unexercised Options having a fair market value at the time of
exercise equal to the Option Price; (iv) by a combination of (i), (ii) and
(iii); or (v) any other method approved or accepted by the Committee in its sole
discretion subject to such rules and regulations as the Committee may establish.
For all purposes under the Plan, the fair market value of an Option on a
particular date shall be equal to the excess of the fair market value of the
Company’s Common Stock on such date over the Option Price of such Option on such
date.

(g) The Committee may impose such restrictions on any Shares acquired under the
exercise of an Option granted under the Plan as it may deem advisable,
including, without limitation, requiring the Participant to hold the Shares
acquired for a specified period of time, or restrictions under applicable laws
or under the requirements of any stock exchange or market on which such Shares
are listed and/or traded.

(h) Each Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Option following termination of
the Participant’s employment with the Company. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued under the Plan, and may reflect distinctions based on the
reasons for termination.

(i) No ISO granted under this Plan may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, all ISOs granted to a Participant shall be
exercisable during his or her lifetime only by such Participant. Except as
otherwise provided in a Participant’s Award Agreement at the time of grant, or
thereafter by the Committee, NQSOs granted under the Plan may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement at the time of grant or
thereafter by the Committee, all NQSOs granted to a Participant under the Plan
shall be exercisable during the Participant’s lifetime only by such Participant.

(j) The holder of an Option shall have none of the rights of a stockholder with
respect to the shares of Common Stock covered by such holder’s Option until such
shares of Common Stock shall be issued to such holder upon the exercise of the
Option.

(k) All Options granted under the Plan shall not be transferable otherwise than
by will or the laws of descent and distribution, and any Option granted under
the Plan may be exercised during the lifetime of the holder thereof only by the
holder. No Option granted under the Plan shall be subject to execution,
attachment or other process.

(l) Options granted under the Plan shall be exercisable at such times and on the
occurrence of such events, and be subject to such restrictions and conditions,
as the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

(m) The aggregate fair market value of the shares of Common Stock with respect
to which ISOs granted under the Plan are exercisable for the first time during
any calendar year and under incentive stock options qualifying as such in
accordance with Section 422 of the Code granted under any other incentive



stock option plan maintained by the Company or its parent or subsidiary
corporations, shall not exceed $100,000. Any grant of Options in excess of such
amount shall be deemed a grant of a NQSO. In addition, and notwithstanding
anything contained herein to the contrary, in the event an ISO granted hereunder
does not, for any reason, at the time of grant or during the term of the ISO
satisfy all of the conditions under the Code with respect to being deemed an
ISO, then said ISO shall be deemed a NQSO, but only to the extent, if
applicable, said ISO exceeds any such conditions, and any said determination
that said ISO is deemed an NQSO shall not be deemed the grant of a new Option
hereunder.

7. Stock Appreciation Rights.

--------------------------------------------------------------------------------

The Committee may award Stock Appreciation Rights (“SAR”) under the Plan. SARs
may be granted to Participants in such number and on such terms as shall be
determined by the Committee in its discretion, subject to the following:

(a) Each SAR grant shall be evidenced by an Award Agreement that shall specify
the Grant Price, which shall not be less than the fair market value of the
Company’s Common Stock on the date of grant, the duration of the SAR, the number
of Shares to which the SAR pertains, the conditions on which an SAR shall become
vested and exercisable, the method of exercise of an SAR and any such other
provisions as the Committee shall determine.

(b) No SAR shall be exercisable later than the tenth (10th) anniversary of the
date of its grant.

(c) On the exercise of an SAR, a participant shall be entitled to receive
payment from the Company in an amount determined by multiplying the excess of
the fair market value of a share of Company Common Stock on the date of exercise
over the Grant Price by the number of such shares with respect to which the SAR
is exercised. The payment on SAR exercise shall be in Company Common Stock of
equivalent value based on the fair market value on the date of exercise of the
SAR.

(d) Each Award Agreement shall set forth the extent to which the Participant
shall have the right to exercise the SAR following termination of the
Participant’s employment with the Company. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement, need not be uniform among all SARs issued under the Plan, and may
reflect distinctions based on the reasons for termination.

(e) Except as otherwise provided in a Participant’s Award Agreement at the time
of grant or thereafter by the Committee, an SAR granted under this Plan may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant’s Award Agreement at the time of grant or
thereafter by the Committee, all SARs granted to a Participant under this Plan
shall be exercisable during his or her lifetime only by such Participant.

(f) Subject to the other provisions of this Plan, the Committee may impose such
other conditions and/or restrictions on any Shares received on exercise of an
SAR granted under the Plan as it may deem advisable. This includes, but is not
limited to, requiring the Participant to hold the Shares received on exercise of
an SAR for a specified period of time.

8. Restricted Stock and Restricted Stock Units.

Restricted Stock and Restricted Stock Units may be granted to Participants in
such number and on such terms as shall be determined by the Committee in its
discretion, subject to the following:

(a) Each Restricted Stock and Restricted Stock Unit award shall be evidenced by
an Award Agreement that shall specify the restrictions applicable to the award,
the number of shares of Restricted Stock or the number of Restricted Stock Units
granted, and such other provisions as the Committee shall determine.

(b) Except as otherwise provided in the Plan or the Award Agreement, the Shares
of Restricted Stock or Restricted Stock Units granted may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
termination of the restrictions specified in the Award Agreement (and in the
case of



Restricted Stock Units until the date of delivery of the shares related to the
award). All rights with respect to the Restricted Stock and Restricted Stock
Units granted to a Participant under this Plan shall be available during his or
her lifetime only to such Participant, except as otherwise provided in the Award
Agreement at the time of grant or thereafter by the Committee.

(c) Shares of Restricted Stock covered by each Restricted Stock Award shall
become freely transferable by the Participant after all conditions and
restrictions applicable to such award have been satisfied or lapse.

(d) When Restricted Stock Units become payable, a Participant having received
the grant of such units shall be entitled to receive payment from the Company in
shares of equivalent value based on the fair market value as defined in the
Award Agreement at the time of grant.

(e) Each Award Agreement shall set forth the extent to which the Participant
shall have the right to retain Restricted Stock and Restricted Stock Units
following termination of the Participant’s employment with the Company. These
provisions shall be determined in the sole discretion of the Committee, shall be
included

--------------------------------------------------------------------------------

in the Award Agreement entered into with each Participant, need not be uniform
among all awards of Restricted Stock and Restricted Stock Units issued under
this Plan, and may reflect distinctions based on the reasons for termination.

9. Performance Shares and Performance Units.

Performance Shares and Performance Units may be granted to Participants in such
number and on such terms as shall be determined by the Committee in its
discretion, subject to the following:

(a) Each Performance Share shall have an initial value equal to the fair market
value of Company Common Stock on the date of grant. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant
which shall in no event be less than the fair market value of Company Common
Stock on the date of grant. The Committee shall set performance criteria for a
specified period following the grant (the “Performance Period”) which, depending
on the extent to which such performance criteria are met in such Performance
Period, will determine, in the manner set forth in the Award Agreement, the
value and/or number of each Performance Share or Performance Unit that will be
paid to the Participant. Such performance criteria shall be based on one or more
of the following on a consolidated basis or for specified subsidiaries,
divisions, affiliates or other business units of the Company: (i) the attainment
of certain target levels of, or a specified percentage increase in, revenues,
income before income taxes and extraordinary items, net income, earnings before
income tax, earnings before interest, taxes, depreciation and amortization, or a
combination of any or all of the foregoing; (ii) the attainment of certain
target levels of, or a percentage increase in, after-tax or pre-tax profits
including, without limitation, that attributable to continuing and/or other
operations; (iii) the attainment of certain target levels of, or a specified
increase in, operational cash flow; (iv) the achievement of a certain level of,
reduction of, or other specified objectives with regard to limiting the level of
increase in, all or a portion of, the Company’s bank debt or other long—term or
short—term public or private debt or other similar financial obligations of the
Company, which may be calculated net of such cash balances and/or other offsets
and adjustments as may be established by the Committee; (v) the attainment of a
specified percentage increase in earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in return on capital employed or return on invested capital;
(vii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholders’ equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels in the fair market value of the shares of the Company’s
common stock; (x) the growth in the value of an investment in the Company’s
Common Stock assuming the reinvestment of dividends; and (xi) reducing costs of
the Company, as evidenced by meeting or reducing budgeted expenses established
by the Company. For purposes of item (i) above, extraordinary items shall mean
all items of gain, loss or expense for the fiscal year determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to a
corporate transaction (including, without limitation, a disposition or
acquisition) or related to a change in accounting principle, all as determined
in accordance with standards established by Opinion No. 30 of the Accounting
Principles Board.



(b) Subject to the terms of the Plan, after the applicable Performance Period
has ended, the holder of Performance Shares and Performance Units shall be
entitled to receive payout in Company Common Stock based on the value and number
of Performance Shares and Performance Units determined as a function of the
extent to which the corresponding performance criteria have been achieved.
Despite the foregoing, the Award Agreement may require the Participant to hold
the shares received for a specified period of time after issuance.

(c) Payment of earned Performance Shares and Performance Units shall be as set
forth in the Award Agreement. Earned Performance Shares and Performance Units
shall be paid in Company Common Stock equal to the value of the earned
Performance Shares and Performance Units at the close of the applicable
Performance Period. Any shares may be granted subject to such restrictions
deemed appropriate by the Committee.

(d) Each Award Agreement shall set forth the extent to which the Participant
shall have the right to retain Performance Shares and Performance Units
following termination of the Participant’s employment with the Company. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of

--------------------------------------------------------------------------------

Performance Shares and Performance Units issued under the Plan, and may reflect
distinctions based on the reasons for termination.

(e) Except as otherwise provided in a Participant’s Award Agreement, Performance
Shares and Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

10. Stock-Based Awards.

Stock-Based Awards may be granted in such number and on such terms as shall be
determined by the Committee in its discretion in satisfaction of such
obligations, past services and other valid consideration, or in lieu of, or in
addition to, any cash compensation due to a Participant, subject to the
following:

(a) Each Stock-Based Award shall be evidenced by an Award Agreement that shall
specify the (i) the number of shares of Company Common Stock subject to such
award or a formula for determining such number; (ii) the purchase price of the
shares, if any, and the means of payment for the shares; (iii) such terms and
conditions on the grant, issuance, vesting and forfeiture of the shares; and
(iv) such further terms and conditions, in each case not inconsistent with the
Plan.

(b) Each Award Agreement shall set forth the extent to which the Participant
shall have the right to receive Stock-Based Awards following termination of the
Participant’s employment with the Company. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the applicable
Award Agreement, need not be uniform among all Awards of Stock-Based Awards
issued under this Plan, and may reflect distinctions based on the reasons for
termination.

(c) Except as otherwise provided in a Participant’s Award Agreement, Stock-Based
Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.

11. Adjustment Upon Changes in Capitalization.

(a) In the event that the outstanding shares of Company Common Stock are
hereafter changed by reason of recapitalization, reclassification, stock split,
combination or exchange of shares of Common Stock or the like, or by the
issuance of dividends payable in shares of Common Stock, an appropriate
adjustment shall be made by the Committee, in the aggregate number of shares of
Common Stock available under the Plan, in the number of shares of Common Stock
issuable upon exercise of outstanding Options and SARs and the Option Price per
share and the provisions of other outstanding awards. In the event of any
consolidation or merger of the Company with or into another company, or the
conveyance of all or substantially all of the assets of the Company to another
company, each then outstanding Option, SAR or other award under the Plan shall
thereafter entitle the holder thereof to such number of shares of Common Stock
or other securities or property to which a holder of shares of Common Stock of
the Company would have been entitled to upon such consolidation, merger or
conveyance; and in any such case appropriate adjustment, as determined by the
Committee shall be made as set forth above



with respect to any future changes in the capitalization of the Company or its
successor entity. In the event of the dissolution or liquidation of the Company,
all outstanding Options and SARs under the Plan will automatically terminate,
unless otherwise provided by the Board of Directors of the Company or any
authorized committee thereof.

(b) Any adjustment in the number of shares of Common Stock shall apply
proportionately to only the unexercised portion of the Options and SAR’s granted
hereunder. If fractions of shares of Common Stock would result from any such
adjustment, the adjustment shall be revised to the next higher whole number of
shares of Common Stock.

12. Further Conditions of Issuance.

(a) Unless the shares of Common Stock issuable pursuant to an award under the
Plan have been registered under the Securities Act of 1933, as amended, prior to
the exercise of any Option or SAR or issuance pursuant to an award, a
participant must represent in writing to the Company that such shares of Common
Stock are being acquired for investment purposes only and not with a view
towards the further resale or distribution thereof, and must supply to the
Company such other documentation as may be required by the Company, unless in
the opinion of counsel to the Company such representation, agreement or
documentation is not necessary to comply with said Act.

--------------------------------------------------------------------------------

(b) The Company shall not be obligated to deliver any shares of Common Stock
until they have been listed on each securities exchange on which the shares of
Common Stock may then be listed or until there has been qualification under or
compliance with such state or federal laws, rules or regulations as the Company
may deem applicable. The Company shall use reasonable efforts to obtain such
listing, qualification and compliance.

(c) The Committee may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes by the Company that is
required by any law or regulation of any governmental authority, whether
federal, state or local, domestic or foreign, in connection with any award under
the Plan including, but not limited to, withholding the amount due from any such
person’s wages or compensation due such person. With the consent of the
Committee, the participant may authorize the Company to withhold a sufficient
number of the shares of Common Stock otherwise issuable to the participant as
payment of his or her obligation with respect to the withholding taxes (such
shares to be valued on the basis of the fair market value of the shares on the
date of the event giving rise to such tax withholding obligation).

13. Termination, Modification and Amendment.

(a) The Plan (but not Options and awards previously granted under the Plan)
shall terminate ten (10) years from the earliest of the date of its adoption by
the Board of Directors, or the date the Plan is approved by the stockholders of
the Company, or such date of termination, as hereinafter provided, and no award
shall be granted after termination of the Plan.

(b) The Plan may from time to time be terminated, modified or amended by the
affirmative vote of the holders of a majority of the outstanding shares of
capital stock of the Company voting as a single class, and entitled to vote
thereon, present, or represented, and entitled to vote at a meeting duly held in
accordance with the applicable laws of the state or other jurisdiction in which
the Company is incorporated.

(c) The Plan may be amended, suspended, or terminated at any time or from time
to time by the Committee, provided that (i) no such amendment or modification
may, without written consent of the participant, alter or impair any rights or
obligations under any outstanding awards under the Plan; and (ii) no amendment
will be effective unless approved by the affirmative vote of the holders of a
majority of shares of the Company present, or represented, and entitled to vote
at a meeting of stockholders of the Company duly held within twelve months of
the date of adoption where such amendment will: (i) increase the total number of
shares reserved for the issuance under the Plan (other than for adjustments
required to be made under Section 9 herein); (ii) materially change the
standards of eligibility under the Plan; (iii) materially increase the benefits
which may accrue to



Participants under the Plan; or (iv) result in the adoption of a new plan or
require the approval of the stockholders under any applicable tax, regulatory or
stock market requirement.

(d) No termination, modification or amendment of the Plan may adversely affect
the rights under any outstanding Option, SAR or other award without the consent
of the individual to whom such award shall have been previously granted.

14. Effective Date of the Plan.

The Plan shall become effective (the “Effective Date”) upon adoption by the
Board of Directors of the Company. The Plan shall be subject to approval by the
affirmative vote of the holders of a majority of the outstanding shares of
capital stock of the Company entitled to vote thereon, present, or represented,
and entitled to vote at a meeting duly held in accordance with the applicable
laws of the state or other jurisdiction in which the Company is incorporated,
within one year after adoption of the Plan by the Board of Directors. No shares
may be issued under the Plan until such stockholder approval is obtained. Any
Options, SARs or other awards issued pursuant to the Plan are issued subject to
such stockholder approval.

15. Not a Contract of Employment.

Nothing contained in the Plan or in any award agreement executed pursuant hereto
shall be deemed to confer upon any individual to whom an award is or may be
granted hereunder any right to remain in the employ of the Company or of a
subsidiary or parent of the Company or in any way limit the right of the
Company, or of any parent or subsidiary thereof, to terminate the employment of
any employee, or to terminate any other relationship with a participant,
including that of independent contractor or consultant. Notwithstanding anything
contained herein to the

--------------------------------------------------------------------------------

contrary, and except as otherwise provided at the time of grant, all references
hereunder to termination of employment shall with respect to consultants and
independent contractors mean the termination of retention of their services with
or for the Company or of a subsidiary or parent of the Company.

16. Other Compensation Plans.

This Plan shall serve as the successor to the Company’s 2004 Employee Stock
Incentive Plan and 2000 Employee Stock Option Plan (the “Predecessor Plans”),
and no further grants shall be made under the Predecessor Plans from and after
the Effective Date of this Plan. The adoption of the Plan shall not affect any
other stock option plan, incentive plan or any other compensation plan in effect
for the Company, nor shall the Plan preclude the Company from establishing any
other form of stock option plan, incentive plan or any other compensation plan.